DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 7/13/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu et al. (US 2019/0010411 A1) in view of Koseoglu (US 2017/0145323 A1). 
	Koseoglu’411 discloses a system comprising: an inlet stream comprising crude oil; an atmospheric distillation unit (ADU), in fluid communication with the inlet stream, 
and operable to separate the inlet stream into an ADU tops stream and an ADU middle stream, the ADU tops stream comprising naphtha, and the ADU middle stream comprising diesel; and a naphtha hydrotreating unit (NHT) in fluid communication with the ADU and operable to treat with hydrogen the naphtha in the ADU tops stream.  The system further includes a naphtha reforming unit (NREF), in fluid communication with the NHT and operable to reform a hydrotreated naphtha stream produced by the NHT, and the NREF further operable to produce separate hydrogen and reformate streams; an aromatics complex (ARC) in fluid communication with the NREF and operable to receive the reformate stream produced by the NREF, and the ARC further operable to separate the reformate stream into a gasoline pool stream, an aromatics stream, and an aromatic bottoms stream, wherein the aromatic bottoms stream is in fluid communication with a second ADU. See paragraphs [0017]-[0023], [0039]-[0055], figures 1-6. 
It is reminded that claims 1-17 drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
	Koseoglu’411 does not teach that the aromatic bottoms stream is sent to an adsorption unit as claimed. 
	Koseoglu’323 discloses a system wherein an aromatic mixture is passed into an adsorption zone (26) comprising zeolite to separate polyaromatics from aromatics. See Figure 2, paragraphs [0047]-[0048]. [0039]-[0096]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Koseoglu’411 by having the aromatic bottoms stream is passed into an adsorption zone as suggested by Koseoglu’323 to separate polyaromatics from aromatics.  

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771